      Case 2:20-cr-00485-SPL Document 117 Filed 11/19/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CR-20-00485-01-PHX-SPL
      United States of America,
 9                                               )
                                                 )
                         Plaintiff,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Austin Ryan Steinbart,                     )
12                                               )
13                       Defendant.              )
                                                 )
14                                               )

15            Before the Court is Defendant Austin Ryan Steinbart’s “Expedited Motion for
16   Reconsideration of Pretrial Detention Decision Due to New Information and Previous
17   Reliance on Erroneous or Incomplete Information.” (Doc. 116) Defendant seeks
18   reconsideration of the Magistrate Judge’s Pretrial Detention Order. (Minute Entry 59, Doc.
19   61)
20            Due to the time-sensitive nature of this Motion,
21            IT IS ORDERED setting the following expedited briefing schedule:
22         1. The United States has until November 30, 2020 to file a response to the Expedited
23            Motion for Reconsideration. (Doc. 116)
24         2. Following the response, Defendant has until December 3, 2020 to file a reply.
25            Dated this 19th day of November, 2020.
26
                                                       Honorable Steven P. Logan
27                                                     United States District Judge
28
